Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 28 November 2018.  Claims 1-20 remain pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/28/2018, 12/5/2018 & 1/17/2020 were filed on and after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 10-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Movsisyan et al (USPG Pub No. 20200329091A1; Movsisyan hereinafter) in view of Ruiz-Meraz et al (USPG Pub No. 20190058660A1; Ruiz-Meraz hereinafter).

As for Claim 1, Movsisyan teaches, A method for enabling event consumption, wherein each event is associated with one of a plurality of initial topics and is stored in a multiplexed event recordation system according to a multiplexing framework definition that defines a path from the initial topic to an aggregate topic, wherein the aggregate topic is used for storing the event in the multiplexed event recordation system, and wherein events respectively associated with at least two different initial topics are stored in the multiplexed event recordation system according to the aggregate topic, the method comprising: 
receiving a request for events associated with a first initial topic (see pp. [0053-0054]; e.g., the reference of Movsisyan teaches of receiving one or more of an “event-retrieval request” from an event-message-administration user interface, calling up at least an “event-retrieval-request handler”.  As stated within the cited paragraphs, an “event type”, equivalent to Applicant’s “events associated with a first initial topic” is determined from a received event message, which is further utilized by at least an event-message handler “...to determine any administrative actions to undertake as a result of the occurrence of the event corresponding to the event message”)(see pp. 
determining that the request includes a request for historical events that are stored during a period of time that precedes a time of receipt of the request  (see pp. [0053-0054]; e.g., an “event-message-administration component” of the system of Movsisyan initializes various data structures and event-generation and event-reception facilities, as the event-message-administration component continuously executes an event-handling loop, waits for a next event to occur, and calls a corresponding handler pertaining to the received event, such as an “event-log-analysis handler” pertaining to an event such as a timer expiration for a log-analysis timer that indicates when automated analysis of event logs is to be next undertaken.  An “archive handler” is called when an occurring event is a timer expiration for an archiving timer that indicates when archiving of current event logs is to be next undertaken, thus interacting with historical/archived events once the type of event and the corresponding “handler” is determined); and
determining whether one or more rules representative of a change that occurred in a multiplexing framework definition over time apply to the request with historical 
The reference of Movsisyan does not appear to recite the limitations of, “responsive to determining that the one or more rules apply to the request for historical events, performing the following: determining, based on the one or more rules, a first path from the first initial topic to a first aggregate topic, wherein the first path is different from a second path from the first initial topic to a second aggregate topic that is defined according to a current multiplexed framework definition, wherein the first aggregate topic is different from the second aggregate topic and the current multiplexed framework definition is used for storing new events associated with the first initial topic in a second multiplexed event recordation system at a time that follows the time of receipt of the request” and “retrieving from a first multiplexed event recordation system, based on the first path, a first set of historical events associated with the first initial topic for processing by an event consumer”.
The reference of Ruiz-Meraz recites the limitations to, “responsive to determining that the one or more rules apply to the request for historical events, performing the following: 

“retrieving from a first multiplexed event recordation system, based on the first path, a first set of historical events associated with the first initial topic for processing by an event consumer” (see pp. [0046]; e.g., As stated within the cited paragraph [0046], the system may include “instant queues” of one or more of a Broker, considered equivalent to Applicant’s “first”/”current” multiplexed event recordation system” based on a first path, where “instant queues” are populated with new events associated with a topic to be delivered to the subscribers through a first path determined at least by one or more of a “routing table”, as one or more nodes receiving an event or notification pertaining to a topic being requested are considered operational). 
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the 

As for Claim 2, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.
Movsisyan does not appear to recite the limitations of, “responsive to determining that the one or more rules do not apply to the request for the historical events, performing the following: determining according to the current multiplexing framework definition, the second path from the first initial topic to the second aggregate topic, and retrieving, from a second multiplexed event recordation system, a second set of historical events associated with the first initial topic for processing by the event consumer”.
Ruiz-Meraz teaches, further comprising: 
“responsive to determining that the one or more rules do not apply to the request for the historical events, performing the following: 
determining according to the current multiplexing framework definition, the second path from the first initial topic to the second aggregate topic, and retrieving, from a second multiplexed event recordation system, a second set of historical events associated with the first initial topic for processing by the event consumer” (see pp. 
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event notification system. (Meraz-Ruiz; [0007]).
As for Claim 3, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.
Movsisyan does not appear to recite the limitation of, “wherein the first multiplexed event recordation system and the second multiplexed event recordation system are the same”.
Ruiz-Meraz teaches, “wherein the first multiplexed event recordation system and the second multiplexed event recordation system are the same” (see Fig. 3; see pp. [0056]; e.g., the primary reference teaches that “Brokers” comprise components such as instant/delayed queues, considered equivalent to Applicant’s first and second multiplexed event recordation system, and can comprise the same components for the receipt and processing of events according to topic and operational status of the one or more nodes, according to at least Figure 3 and paragraph [0056]).
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event notification system. (Meraz-Ruiz; [0007]). 
As for Claim 4, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.
Movsisyan does not appear to recite the limitations of, “determining according to the current multiplexing framework definition, the second path from the first initial topic to the second aggregate topic” and “retrieving from a second multiplexed event recordation system, based on the second path, a set of new events associated with the first initial topic, wherein the new events are recorded in the second multiplexed event recordation system after the time of receipt of the request”.
Ruiz-Meraz teaches, wherein the request includes a request for new events and the method further comprises: 
“determining according to the current multiplexing framework definition, the second path from the first initial topic to the second aggregate topic” (see pp. [0249-0254]; e.g., the primary reference teaches of the utilization of a plurality of brokers comprising a metadata cache periodically updated with topics and subscriber metadata received from a metadata store, where each broker may process an event for which the topics weren’t available in the metadata cache initially.  According to paragraph [0250-0252], events indicative of topics are placed in queues formed based on an order of receipt of the events, and are filtered based on subscriptions, thus, determining a second path from the first initial topic to the second aggregate topic as the various topics are filtered and sent to the subscriber based on his subscriptions); and 

The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event notification system. (Meraz-Ruiz; [0007]).
As for Claim 5, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.
Movsisyan does not appear to recite the limitation of, “wherein the request includes a commit identifier that is indicative of an order of storage of an event in a multiplexed event recordation system”.

“wherein determining whether the one or more rules apply is performed based on the commit identifier” (see pp. [0060-0061]; e.g., the reference of Ruiz-Meraz teaches of applying filtering criteria by a filter by reading messages/events from an input queue and evaluating the filtering criteria against subscriptions). 
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event notification system. (Meraz-Ruiz; [0007]).
As for Claim 6, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.

Ruiz-Meraz teaches, “wherein the commit identifier is an identifier of the latest event processed by the event consumer” (see pp. [0075], [0085-0086]; e.g., the primary reference teaches of caching a “hot branch” of a radix tree, where a filter of the system uses unique IDs instead of the name of the topic of each tree node.  The filter may store the “node key” of the child node on the parent node instead of storing an object reference to the child node, thus, utilizing a “node key” for the identification of the most current event of the parent node within a tree structure.  The “node key” of Ruiz-Meraz is considered equivalent to Applicant’s “commit identifier”, as it is a search property in the form of an identifier identifying the last event cached.  Paragraph [0179] teaches that every event is associated with specific information relevant only to that specific event, such as details about the file, “lastTimeModified” metadata, etc., as the “lastTimeModified” metadata is an identifier equivalent to a “commit identifier” used to identify a latest processed event). 
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event 
As for Claim 7, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.
Movsisyan does not appear to recite the limitation of, “wherein the commit identifier is an identifier of an event that is yet to be processed by the event consumer”.
Ruiz-Meraz teaches, “wherein the commit identifier is an identifier of an event that is yet to be processed by the event consumer” (see pp. [0046-0047]; e.g., Paragraph [0046-0047] describe a process of using “instant queues” and “delayed queues” in delivering events, where delayed queues contain failed events that are queued up in the delayed queues.  Events/notifications are queued for attempt-to-delivery in different queues with different time durations until the event is delivered or after a predetermined temporal threshold.  Applicant’s “commit identifier” is equivalent to the order of each respective event within a delayed queue where the event has yet to be delivered, identified by time within each respective delayed queue {i.e. 10 sec., 30 sec.} until delivered or timed-out.  As discussed at least within cited paragraphs [0085-0086], the system utilizes and stores a “node key” of the child node on the parent node instead of storing an object reference to the child node, thus, utilizing a “node key” for the identification of the most current event of the parent node within a tree structure.  The “node key” of Ruiz-Meraz is considered equivalent to Applicant’s “commit identifier”, as it is a search property in the form of an identifier identifying the last event cached). 


As for Claim 10, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system.
Movsisyan does not appear to recite the limitation of, “wherein the request is a request to subscribe to the first initial topic to receive events associated with the first initial topic”.
Ruiz-Meraz teaches, “wherein the request is a request to subscribe to the first initial topic to receive events associated with the first initial topic” (see pp. [0058-0060], [0072]; e.g., the reference of teaches of fulfilling subscriptions by one or more publishers through a distributor for a given topic utilizing at least a metadata store.  For example, a publish request may be received from one or more publishers containing information identifying a recipient topic and one or more events in the body of the 
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event notification system. (Meraz-Ruiz; [0007]).



Claims 11-17 & 20 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of Claims 1-7 & 10, respectively.  Accordingly, Claims 11-17 & 20 are rejected for substantially the same reasons as presented above for Claims 1-7 & 10 and based on the references’ disclosure of the necessary supporting hardware and software (Ruiz-Meraz; see Fig. 1; see pp. [0051-0053]; e.g., method for implementation integrating hardware and software components).



Claims 8, 9, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Movsisyan et al (USPG Pub No. 20200329091A1; Movsisyan hereinafter) in view .

As for Claim 8, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system, and Ruiz-Meraz provides for the retrieval of events from various sources and their targeted notifications to subscribers.
The combined references of Movsisyan and Ruiz-Meraz are considered analogous art for being within the same field of endeavor, which is alert generation and distribution for the adding, removal, and updating of information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the retrieval of events from various sources and their targeted notifications to subscribers, as discussed by Ruiz-Meraz, with the method of Movsisyan because there is a need for technical solutions that scale an event notification system for large amounts of data while maintaining reliability of the event notification system. (Meraz-Ruiz; [0007]).
The Movsisyan and Ruiz-Meraz references do not appear to explicitly recite the limitation of, “wherein each rule from the one or more rules includes a creation date indicating a date at which the rule was created, an initial topic, a previous destination topic associated with the initial topic, and a switch of path commit identifier identifying the event that was last stored in an event recordation system according to a previous multiplexing framework definition prior to occurrence of a change for events associated with the initial topic”.

The combined references of Movsisyan, Ruiz-Meraz and Horton are considered analogous art for being within the same field of endeavor, which is routing and filtering 

As for Claim 9, Movsisyan teaches of alert generation and distribution involving suggested modifications automatically or semi-automatically incorporated in an alert-generation-and-distribution system, and Ruiz-Meraz provides for the retrieval of events from various sources and their targeted notifications to subscribers.
The Movsisyan and Ruiz-Meraz references do not appear to explicitly recite the limitation of, “wherein determining that the rule applies includes: comparing the commit identifier received in the request with a first switch of path commit identifier stored in a first rule from the one or more rules; and determining that the commit identifier received in the request is smaller than the first switch of path commit identifier”. 
Horton teaches, “wherein determining that the rule applies includes: comparing the commit identifier received in the request with a first switch of path commit identifier stored in a first rule from the one or more rules; and determining that the commit identifier received in the request is smaller than the first switch of path commit identifier” (see pp. [0098-0099], [0119]; e.g., paragraphs [0098-0099] of Horton teaches of a 
The combined references of Movsisyan, Ruiz-Meraz and Horton are considered analogous art for being within the same field of endeavor, which is routing and filtering event notifications. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the incorporation of a rules engine comprising attributes used for the routing of events/messages to subscribers, as taught by Horton, with the methods of Movsisyan  and Ruiz-Meraz in order to provide a filtering capability around message delivery to messaging topics without reconfiguring the broker, and dynamically support server concerns such as client topic interests. (Horton; [0012-0015])
see pp. [0051-0053]; e.g., method for implementation integrating hardware and software components).





Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*** Streichsbier et al (USPG Pub No. 20030200022A1) teaches simultaneous monitoring, logging and controlling of an industrial process.
***Hao et al (USPG Pub No. 20170155703A1) teaches an Internet of Things platform and application framework.
***Movsisyan et al (USPG Pub No. 20180351781A1) teaches methods and systems that use feedback to distribute and manage alerts.
**Mueen et al (US Patent No. 10853372B1) teaches distributed pattern matching over streaming time series.
**Wing et al (USPG Pub No. 20170083386A1) teaches processing events generated by internet of things.

**Kulik et al (US Patent No. 7680951B1) teaches high speed subscribe-and-alert service using content graphs.
**Cruise et al (USPG Pub No. 20190095510A1) teaches low-latency streaming analytics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/3/2021